DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the release component force-disengaging ratchet, as claimed in claim 8, must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to because:
The specification uses the term “pole” in various places of the disclosure. However, the term is indefinite according to the definition of one of ordinary skill in the art. 
The term “pole” is a long stick or rod, and the element in question is just a lever. It appears that the intention is to describe a “pawl lever”. Correction is required. See MPEP § 608.01(b).

Claim Objections
Claim 5 is objected to because of the following informalities:
The term “pole” is indefinite, as mentioned above. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 6, and 7 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US Pat Application Publication No 20010050483 to Hanisch et al (Hanisch).

    PNG
    media_image1.png
    746
    1428
    media_image1.png
    Greyscale

Hanisch discloses a vehicle door latch device that comprises a latch body (2) that includes a latch (6) secured by a latch shaft (4) on a rear surface side of the latch body, the latch being configured to engage with a striker; a ratchet (7) secured by a ratchet shaft (5) on the rear surface side of the latch body, the ratchet being configured to engage with the latch; and a striker advancing path (1) into which the striker advances relatively.
The device further comprises a motor (22) configured to release the ratchet from the latch; and an actuator case (19) provided continuously on top of the latch body, the actuator case being configured to accommodate the motor.
The device further comprises a planar cover plate (3) provided on the rear surface of the latch body; and a partition wall (creating path 1) provided on a front surface side of the latch body, the partition wall extending forward to partition the striker advancing path.

    PNG
    media_image2.png
    585
    733
    media_image2.png
    Greyscale


Wherein a front portion of the actuator case is configured so as not to protrude forward beyond a front-end wall of the partition wall.
The device further comprises a door-opening handle (connected to levers 12 and 13) configured to release the latch by manual operating force; and a lock mechanism (9) configured to switch between a locked state in which actuation of the door-opening handle is disabled and an unlocked state in which actuation of the door-opening handle is enabled, wherein the lock mechanism is configured to switch between the locked state and the unlocked state by power of the motor.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat Application Publication No 20010050483 to Hanisch et al (Hanisch) in view of US Pat No 6,428,058 to Graute.
Hanisch fails to disclose that the motor comprises a motor shaft that has a cylindrical worm having a shaft center parallel with the striker advancing path. Hanisch “appears” to have the motor shaft in an angle with respect to the striker path and a different motor member configuration.
Graute teaches that it is well known in the art to provide and actuator that comprises a motor (6), a shaft (7) and a cylindrical worm (8), wherein the shaft center is parallel to the striker advancing path.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the actuator described by Hanisch with a shaft/worm configuration, as taught by Graute, in order to provide a simpler way to operate the ratchet.
Furthermore, it would have been obvious to provide the shaft center parallel to the striker advancing path, in order to provide symmetry on the device or for any desired function. 

Claim(s) 1-4, 6, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat No 6,428,058 to Graute in view of US Pat Application Publication No 20010050483 to Hanisch et al (Hanisch).

    PNG
    media_image3.png
    863
    857
    media_image3.png
    Greyscale

Graute discloses a vehicle door latch device that comprises a latch body (30) that includes a latch (1) secured by a latch shaft on a rear surface side of the latch body, the latch being configured to engage with a striker; a ratchet (2) secured by a ratchet shaft on the rear surface side of the latch body, the ratchet being configured to engage with the latch; a striker advancing path (not shown) into which the striker advances relatively; and a motor (6) configured to release the ratchet from the latch.
Graute also discloses that the actuator comprises a motor (6), a shaft (7) and a cylindrical worm (8), wherein the shaft center is parallel to the striker advancing path.

Graute fails to disclose that the latch body defines a partition wall, an actuator case and a planar cover plate.

Hanisch teaches that it is well known in the art to provide a latch body with a partition wall 
(creating path 1) provided on a front surface side of the latch body, the partition wall extending forward to partition the striker advancing path, an actuator case (19) configured to accommodate the motor and a planar cover plate (3) provided on the rear surface of the latch body.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the latch body defined by Graute with a partition wall as taught by Hanisch, in order to define the path and provide separation of the striker with the other side of he housing
Also, it would have been obvious to provide an actuator case, as taught by Hanisch, in order to accommodate the motor in a respective place.
Finally, it would have been obvious to provide a cover plate, as taught by Hanisch, in order to cover the latch and the ratchet.

Graute further discloses that the device further comprises a door-opening handle (connected to lever 4) configured to release the latch by manual operating force; and a lock mechanism (5) configured to switch between a locked state in which actuation of the door-opening handle is disabled and an unlocked state in which actuation of the door-opening handle is enabled, wherein the lock mechanism is configured to switch between the locked state and the unlocked state by power of the motor.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat No 6,428,058 to Graute in view of US Pat Application Publication No 20010050483 to Hanisch et al (Hanisch) and further in view of DE 19614123 to Georgebthum et al (Georgenthum).
Graute, as modified by Hanisch, fails to disclose that the ratchet is comprised of a base lever secured to the ratchet shaft and a pawl lever with a pawl to engage the latch. Graute discloses the use of a base lever (5), a pawl release lever (3) and a pawl lever (2).

    PNG
    media_image4.png
    773
    901
    media_image4.png
    Greyscale

Georgenthum teaches that it is well known in the art to provide a ratchet (6) that just includes a base lever (6b) and a pawl lever (6a) mounted to the base lever.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the ratchet described by Graute, as modified by Hanisch, as a simple two members, as taught by Georgenthum, in order to use less members to engage or disengage the latch.

Claim(s) 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat No 6,428,058 to Graute in view of US Pat Application Publication No 20010050483 to Hanisch et al (Hanisch) and further in view of DE 19614123 to Georgebthum et al (Georgenthum).

First, Graute, as modified by Hanisch, fails to disclose that the device comprises a ratchet retainer secured t a support shaft, configured to block movement of the ratchet. Graute disclose the use of pins (10).
Georgenthum teaches that it is well known in the art to provide a ratchet retainer (12, 13) secured t a support shaft, configured to block movement of the ratchet.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the ratchet retainer described by Graute, as modified by Hanisch, as a member supported by a shaft, as taught by Georgenthum, in order to simplify the retaining mechanism by just one member instead of a pair of pins.

Second, Graute, as modified by Hanisch, teaches that it is well known in the art to provide a cover with bosses configured to receive a bolt or fastener (Hanisch cover).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS LUGO whose telephone number is (571)272-7058. The examiner can normally be reached M-F 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Carlos Lugo/
Primary Examiner
Art Unit 3675



July 2, 2022.